UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:06/30 Date of reporting period:06/30/12 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. IMS Capital Value Fund IMS Strategic Income Fund IMS Dividend Growth Fund Annual Report June 30, 2012 Fund Advisor: IMS Capital Management, Inc. 8995 S.E. Otty Road Portland, OR97086 Toll Free (800) 934-5550 IMS Capital Value Fund Management’s Discussion and Analysis Dear Fellow Shareholders, The stock market has experienced extreme volatility over the past twelve months and continues to test the nerves of investors. The stocks of small and mid cap companies significantly underperformed large cap companies over the past year, as investors have increasingly sought the safety and comfort of large, dividend-paying companies. This shift in investor appetite for risk helped drive positive returns in the S&P 500 index, while the small cap and mid cap indexes posted negative returns. For example, during the one-year period ended June 30, 2012, the S & P 500 index, which is made up primarily of large company stocks, rose +5.43%, while the S & P Mid Cap 400 index fell -2.33%. The IMS Capital Value Fund held a mixture of small and mid cap stocks during the period and was significantly underweighted in large cap, dividend-paying companies. Over the six months ended June 30, 2012 the IMS Capital Value Fund returned +4.17% and for the twelve-month period it returned -12.39%. The Fund’s benchmark, the S & P 500 index, returned +9.48% over the six-month period ended June 30, 2012, and over the twelve-month period it returned +5.43%. While we were disappointed in the Fund’s short term performance relative to the benchmark, we also understand how substantially different the Fund’s holdings were. Large cap, dividend-paying companies drove the benchmark’s returns, while the IMS Capital Value Fund owned none of those types of companies.We are also encouraged by the fact that over the long term, as in the last decade, the IMS Capital Value Fund has outperformed the S & P 500 index handily with an +81.61% cumulative return vs +67.83%. In the last letter to shareholders, we correctly predicted a recovery in the housing market. This led us to invest in two home building stocks that posted significant gains over the past year.D.R. Horton (DHI) has risen +59.55% since our original purchase and Lennar Corporation (LEN) has gained +39.36%.Another significant contributor to the Fund’s performance was Zimmer Holdings (ZMH) which was up +35.24%.Zimmer makes the hips, knees and other replacement parts that our aging baby boomer generation needs.We see the trend being our friend going forward when it comes to owning companies that stand to benefit from the aging demographics of the U.S. population.This is an area we continue to focus on with companies such as Service Corp. International (SCI), one of the world’s largest providers of funeral, burial, cremation services and related supplies.The company has posted record sales and earnings for three years in a row, and it continues to be one of our favorite holdings. Companies that detracted from the Fund’s performance over the last year seemed to be concentrated in two areas: basic materials and telecommunications.Cliff’s Natural Resources (CLF), Alcoa (AA) and Joy Global (JOY) were down between -34% and -44% while Metro PCS (PCS), NII Holdings (NIHD) and Riverbed Technology (RVBD) fell between -53% and -64%.If the economy starts to pick up steam again, we believe these companies could come roaring back. Going forward we continue to focus on undervalued stocks that are seasoned, showing signs of positive business momentum. We tend to favor those that are positioned to benefit from an improving economy.As the election uncertainty is removed in November, we expect the markets and the economy to get back to consistent growth again. We thank you for continuing to invest alongside us in the IMS Capital Value Fund as we focus on building wealth wisely. Sincerely, Carl W. Marker Portfolio Manager IMS Capital Value Fund The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Performance data current to the most recent month end may be obtained by calling Shareholder Services at 1-800-934-5550. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The chart above assumes an initial investment of $10,000 made on June 30, 2002 and held through June 30, 2012. The chart also assumes reinvestment of all dividends and distributions on the reinvestment dates during the period.THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. IMS Strategic Income Fund Management’s Discussion and Analysis Dear Fellow Shareholders, The IMS Strategic Income Fund posted a 6-month return of +7.68% for the period ended June 30, 2012. The Barclay’s Capital Aggregate Bond Index, the Fund’s benchmark, returned +2.37%, over the same period. Over the 1-year period, the Fund returned -2.59% while its benchmark returned 7.47%.The IMS Strategic Income Fund posted a return of +14.50%, per year, on average, over the last 3 years, compared to the Fund’s benchmark, which posted an average annual return of +6.93%. We continue to be “strategic” in how we manage the Fund.Our job is to find the best balance between high current monthly income and reasonable volatility. In the current low interest rate environment, we have chosen to underweight investment grade bonds.These are the safest, highest quality bonds such as triple A-rated corporate bonds and U.S. treasuries.The safest of these bonds currently yield about half the rate of inflation, or less than 1 ½%.This strategy of under-weighting has worked well over the last three years as you can see from the figure above.However, during temporary periods of great uncertainty and panic, when the classic “flight to quality” tends to occur, we expect our higher yield strategy to trail our benchmark, as it did over the 1-year period. It is important to note that we currently have about 35% of the Fund’s assets invested in high quality, investment grade bonds.In the future, when interest rates are significantly higher, we intend to own a much larger percentage.At this time, investment grade yields are simply too low to justify a higher weighting. About 82% of the Fund’s assets are currently invested in bonds, with the balance in income producing equity investments such as preferred stocks, income trusts and dividend-paying common stocks. We are bullish on the U.S. economy and expect the moderate recovery that began in 2009 to continue gaining steam.In an improving economy, high yield bonds tend to do better than investment grade bonds.We are very conscious of the fact that interest rates are extremely low and that rising interest rates do pose a threat to bond prices.It is with this in mind that we have chosen to focus on bonds with shorter maturities. While we do not anticipate a rising interest rate environment for at least a year or more, we realize things can change quickly. As we approach our ten-year anniversary, we are proud of the fact that the IMS Strategic Income Fund has paid a dividend every month for nearly a decade now.We thank you for investing alongside us in the IMS Strategic Income Fund as we continue building wealth wisely. Sincerely, Carl W. Marker Portfolio Manager IMS Strategic Income Fund The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling Shareholder Services at 1-800-934-5550. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Barclays Capital Aggregate Bond Index is a widely-used indicator of the bond market.The index is market capitalization-weighted and is made up of U.S. and foreign bonds that are primarily investment grade and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing. The chart above assumes an initial investment of $10,000 made on November 5, 2002 (commencement of Fund operations) and held through June 30, 2012. The chart also assumes reinvestment of all dividends and distributions on the reinvestment dates during the period. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. IMS Dividend Growth Fund Management’s Discussion and Analysis Dear Fellow Shareholders, The stock market has experienced extreme volatility over the past twelve months.The uncertainty of the weak U.S. economic recovery, the financial instability of several European countries and slowing growth in China caused an investor flight to quality.Investors gravitated towards the safety of the large, high-quality, dividend-paying U.S. companies.The stocks of small-cap, mid-cap and international companies significantly underperformed large-cap U.S. companies over the past year.This shift in investor appetite for risk helped drive positive returns in the S&P 500 index, while the small-cap, mid-cap and international indexes posted negative returns.For example, during the one-year period ended June 30, 2012, the S&P 500 index, which is made up primarily of large-cap, U.S. stocks, rose +5.43%, while the S&P 400 Mid Cap index fell -2.33%, the Russell 2000 small cap index dropped -2.08% and the MSCI EAFE international index fell -16.67%. The IMS Dividend Growth Fund held a mixture of small, mid and large-cap stocks, both domestic and international.Over the last year, diversification in small-cap, mid-cap and international stocks did not happen to enhance returns vs. the mostly domestic, large-cap S&P 500 index.Over the six months ended June 30, 2012 the IMS Dividend Growth Fund returned +4.33% and for the twelve-month period it returned +0.86%.The Fund’s benchmark, the S&P 500 index, returned +9.48% over the six-month period ended June 30, 2012, and over the twelve-month period it returned +5.43%. While we were pleased that the Fund posted positive returns for each period, the returns were disappointing relative to the Fund’s benchmark.It is important to understand how substantially the Fund’s holdings differ from the benchmark and how those differences detracted from performance over the period. The Fund is very well diversified. As of June 30, 2012, about 32% of the Fund’s holdings were international and 68% were domestic.In terms of size, over half the Fund’s assets (54%), were invested in small and mid-cap companies. Of the approximately 46% invested in large-cap stocks, 25% were large-cap U.S. companies and 21% in large-cap international companies. In terms of sector weightings, our top three were technology, industrials and basic materials at 17.5%, 16.7% and 14.0% respectively.These sectors are highly cyclical and therefore when the economy is improving they should perform well, and conversely, if the economy is slowing, these sectors will tend to underperform.We are well-diversified however, across all ten of the major S&P sectors, with an average weighting of 7% in areas such as healthcare, financials and consumer staples. The companies we own are regularly raising their dividends and the average company yields over 5%. Looking forward we see an improving economy and we have the Fund positioned accordingly. We believe that most of the companies in the Fund have unique franchises that should enable them to deliver strong earnings and raise their dividend payments over time.As the election uncertainty is removed in November, and the global markets stabilize, we expect strong performances from many of our holdings.We thank you for investing alongside us in the IMS Dividend Growth Fund as we continue focusing on building wealth wisely. Sincerely, Carl W. Marker Portfolio Manager IMS Dividend Growth Fund The performance quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Performance data current to the most recent month end may be obtained by calling Shareholder Services at 1-800-934-5550. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The chart above assumes an initial investment of $10,000 made on November 5, 2002 (commencement of Fund operations) and held through June 30, 2012. The chart also assumes reinvestment of all dividends and distributions on the reinvestment dates during the period. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Fund Holdings – (Unaudited) 1As a percent of net assets. The investment objective of the IMS Capital Value Fund is long-term growth from capital appreciation and, secondarily, income from dividends and interest. The Capital Value Fund invests primarily in the common stocks of mid-sized U.S. companies generally having a total market capitalization of $2 billion to $11 billion. 1As a percent of net assets. The investment objective of the IMS Strategic Income Fund is current income, and a secondary objective of capital appreciation. In pursuing its investment objectives, the Strategic Income Fund generally invests in corporate bonds, government bonds, dividend-paying common stocks, preferred and convertible preferred stocks, income trusts (including business trusts, oil royalty trusts and real estate investment trusts), money market instruments and cash equivalents. The Strategic Income Fund may also invest in structured products, such as reverse convertible notes, a type of structured note. Under normal circumstances, the Strategic Income Fund will invest at least 80% of its assets in dividend paying or other income producing securities. Fund Holdings – (Unaudited) - continued 1As a percent of net assets. The investment objective of the IMS Dividend Growth Fund is long-term growth from capital appreciation and dividends. The Dividend Growth Fund invests primarily in a diversified portfolio of dividend–paying common stocks. The Dividend Growth Fund’s advisor, IMS Capital Management, Inc., employs a selection process designed to include small-, mid- and large-cap companies with dividend yields and dividend growth rates that exceed the average of the S&P 500® Index. Availability of Portfolio Schedules – (Unaudited) The Funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Forms N-Q are available at the SEC’s website at www.sec.gov.The Funds’ Forms N-Q may be reviewed and copied at the Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Funds’ Expenses – (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, such as short-term redemption fees; and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2012 through June 30, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant only to highlight your ongoing costs and do not reflect any transactional costs, such as short-term redemption fees. Therefore, the second line is only useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. Expenses Paid IMS Funds Beginning Ending During the Period* Account Value Account Value January 1, 2012 - January 1, 2012 June 30, 2012 June 30, 2012 Capital Value Fund Actual $ $ $ Hypothetical** $ $ $ Strategic Income Fund Actual $ $ $ Hypothetical** $ $ $ Dividend Growth Fund Actual $ $ $ Hypothetical** $ $ $ * Expenses are equal to the Funds’ annualized expense ratios, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the partial year period). The annualized expense ratios for the Capital Value Fund, Strategic Income Fund, and the Dividend Growth Fund were 1.80%, 1.99%, and 2.05%, respectively. ** Assumes a 5% annual return before expenses. IMS Capital Value Fund Schedule of Investments June 30, 2012 Common Stocks - 82.83% Shares Fair Value Consumer Discretionary - 17.26% DISH Network Corp. - Class A $ D.R. Horton, Inc. Goodyear Tire & Rubber Co. / The (a) H&R Block, Inc. Hasbro, Inc. Lennar Corp. - Class A Newell Rubbermaid, Inc. Service Corporation International TRW Automotive Holdings Corp. (a) Consumer Staples - 2.48% Dr. Pepper Snapple Group, Inc. Energy - 10.70% Denbury Resources, Inc. (a) Diamond Offshore Drilling, Inc. Energen Corp. Helmerich & Payne, Inc. Nabors Industries Ltd. (a) Ultra Petroleum Corp. (a) Financials - 10.88% First American Financial Corp. First Niagra Financial Group, Inc. Hartford Financial Services Group, Inc. / The KeyCorp TD Ameritrade Holding Corp. Umpqua Holdings Health Care - 14.50% Alere, Inc. (a) Cooper Companies, Inc. / The Hill-Rom Holdings, Inc. Myriad Genetics, Inc. (a) Omnicare, Inc. Patterson Companies, Inc. WellCare Health Plans, Inc. (a) Zimmer Holdings, Inc. Industrials - 5.14% Joy Global, Inc. Republic Services, Inc. Ryder System, Inc. Southwest Airlines Co. See accompanying notes which are an integral part of these financial statements. IMS Capital Value Fund Schedule of Investments - continued June 30, 2012 Common Stocks - 82.83% - continued Shares Fair Value Information Technology - 12.38% Broadcom Corp. - Class A $ Cypress Semiconductor Corp. Jabil Circuit, Inc. Juniper Networks, Inc. (a) Lam Research Corp. (a) Micron Technology, Inc. (a) NVIDIA Corp. (a) Paychex, Inc. Riverbed Technology, Inc. (a) Materials - 4.91% Alcoa, Inc. Cliffs Natural Resources, Inc. Cytec Industries, Inc. Owens-Illinois, Inc. (a) Telecommunication Services - 2.05% MetroPCS Communications, Inc. (a) NII Holdings, Inc. (a) Utilities - 2.53% TECO Energy, Inc. TOTAL COMMON STOCKS (Cost $34,560,941) Real Estate Investment Trusts - 1.91% Weyerhaeuser Co. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $710,861) Money Market Securities - 13.84% Federated Prime Obligations Fund - Institutional Shares, 0.17% (b) TOTAL MONEY MARKET SECURITIES (Cost $5,576,672) TOTAL INVESTMENTS (Cost $40,848,474) - 98.58% $ Other assets in excess of liabilities - 1.42% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) Variable rate security; the rate shown represents the yield at June 30, 2012. See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments June 30, 2012 Common Stocks - 7.96% Shares Fair Value Consumer Discretionary - 0.00% Bally Total Fitness Holding Corp. (a) (b) (c) (d) $ 0 Consumer Staples - 4.12% Eurofresh Holding Company, Inc. (a) (b) (c) (d) 0 H.J. Heinz, Inc. Philip Morris International, Inc. Kraft Foods, Inc. Energy - 1.27% Pengrowth Energy Corp. Industrials - 2.57% Eaton Corp. Republic Services, Inc. TOTAL COMMON STOCKS (Cost $2,964,627) Preferred Securities - 5.50% Eurofresh Holding Company, Inc. - Series A, 10.000% (a) (b) (c) (d) GMX Resources, Inc. - Series B, 9.250% Hilton Hotels Corp. - 8.000% US Bancorp - Series G, 6.000% TOTAL PREFERRED SECURITIES (Cost $4,670,006) Warrants - 0.00% Bally Total Fitness Holding Corp., expires 09/01/2014 (a) (b) (c) (d) 0 TOTAL WARRANTS (Cost $0) 0 Principal Corporate Bonds - 45.34% Amount Fair Value AGY Holding Corp., 11.000%, 11/15/2014 American Casino and Entertainment Properties, LLC, 11.000%, 06/15/2014 Bank of America Corp., 9.000%, 04/16/2027 (e) Beazer Homes USA, 6.875%, 07/15/2015 Bridgemill Finance, LLC, 8.000%, 07/15/2017 (b) (d) (f) Chrysler Group, 8.000%, 06/15/2019 Chukchansi Economic Development Authority, 9.750%, 05/30/2020 (f) See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments - continued June 30, 2012 Principal Corporate Bonds - 45.34% - continued Amount Fair Value CKE Restaurants, Inc., 11.375%, 07/15/2018 $ Clearwire Communications LLC, 12.000%, 12/01/2015 (f) Cloud Peak Energy Resources LLC, 8.250%, 12/15/2017 Dean Foods Co., 7.000%, 06/01/2016 Edison Mission Energy, 7.750%, 06/15/2016 Edison Mission Energy, 7.000%, 05/15/2017 Gentiva Health Services, 11.500%, 09/01/2018 Goldman Sachs Group, Inc., 6.250%, 09/01/2017 International Lease Finance Corp., 7.125%, 09/01/2018 (f) Marina District Finance, 9.500%, 10/15/2015 Morgan Stanley, 11.000%, 03/25/2031 (e) Morgan Stanley, 9.000%, 06/30/2031 (e) NG Pipe Company LLC, 7.119%, 12/15/2017 (f) O&G Leasing, LLC, 10.500%, 09/15/2013 (a) (b) (d) (f) (g) Pitney Bowes, Inc., 6.250%, 03/15/2019 Plaza Orlando Condo Association, Inc., 5.500%, 05/15/2031 (a) (b) (d) (f) (g) Reddy Ice Corp., 11.250%, 03/15/2015 Rotech Healthcare, Inc., 10.500%, 03/15/2018 Thornton Drilling Co., 5.000%, 06/15/2018 (a) (b) (d) (f) Zions Bancorp, 4.000%, 06/20/2016 TOTAL CORPORATE BONDS (Cost $18,170,058) Reverse Convertible Bonds - 2.81% Barclays Bank, PLC, 10.000%, 11/09/2012 Barclays Bank, PLC, 11.000%, 11/26/2012 TOTAL REVERSE CONVERTIBLE BONDS (Cost $1,000,000) Municipal Bonds - 2.73% Industry Urban Development Agency, 5.300%, 05/01/2015 Peralta California Community College District, 7.309%, 08/01/2031 TOTAL MUNICIPAL BONDS (Cost $922,794) Foreign Bonds Denominated in US Dollars - 24.35% Cash Store Financial Services, 11.500%, 01/31/2017 (f) Ceagro Agricola, Ltd. 10.750%, 05/16/2016 (f) China Lumena New Materials Corp., 12.000%, 10/27/2014 (f) Credit Agricole SA, 8.375%, call date 10/13/2019 (e) (f) (h) Grupo Posadas SAB de CV, 9.250%, 01/15/2015 (f) Maxcom Telecommunicaciones SAB de CV, Series B, 11.000%, 12/15/2014 Newland International Properties Corp., 9.500%, 11/15/2014 (a) (f) (g) See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments - continued June 30, 2012 Principal Foreign Bonds Denominated in US Dollars - 24.35% - continued Amount Fair Value Petroleos de Venezuela SA, Series 2014, 4.900%, 10/28/2014 $ Provincia de Buenos Aires, 9.625%, 04/18/2028 (f) Republic of Argentina, 7.000%, 10/03/2015 Telefonica Emisiones SAU, 4.949%, 01/15/2015 Telefonos de Mexico SAB, 8.750%, 01/31/2016 (i) UPM-Kymmene Oyj Corp., 7.450%, 11/26/2027 (f) TOTAL FOREIGN BONDS DENOMINATED IN US DOLLARS (Cost $9,505,288) Money Market Securities - 3.57% Shares Fair Value Federated Prime Obligations Fund - Institutional Shares, 0.17% (e) TOTAL MONEY MARKET SECURITIES (Cost $1,213,684) TOTAL INVESTMENTS (Cost $38,446,457) - 92.26% $ Other assets in excess of liabilities - 7.74% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) This security is currently valued by the Advisor, according to fair value procedures approved by the Trust. (c) Security received as part of a bankruptcy.Security is currently unregistered and restricted from sale. (d) Security is illiquid at June 30, 2012, at which time the aggregate value of illiquid securities is $2,690,290 or 7.91% of net assets. (e) Variable rate security; the rate shown represents the yield at June 30, 2012. (f) Security exempted from registration under Rule 144A of the Securities Act of 1933.The security may be resold in transactions exempt from registration, normally to qualified institutional buyers. (g) Issue is in default. (h) Perpetual Bond - the bond has no maturity date. (i) Security initially issued in Mexican Pesos and converted at time of acquisition to US Dollars. See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Schedule of Investments June 30, 2012 Common Stocks - 99.95% Shares Fair Value Consumer Discretionary - 9.04% American Greetings Corp. - Class A $ Asia Entertainment & Resources, Ltd. Collectors Universe, Inc. Hasbro, Inc. Consumer Staples - 5.71% British American Tobacco PLC (a) Philip Morris International, Inc. Energy - 8.93% ConocoPhillips Marathon Oil Corp. Royal Dutch Shell PLC (a) Total SA (a) YPF Sociedad Anonima (a) Financials - 6.97% Federated Investors, Inc. - Class B Fidelity National Financial, Inc. - Class A Wells Fargo & Co. Health Care - 7.56% Johnson & Johnson National Healthcare Corp. Sanofi (a) Industrials - 16.69% Diana Containerships, Inc. Healthcare Services Group, Inc. Intersections, Inc. Koninklijke Philips Electronics N.V. (b) Siemens AG (a) US Ecology, Inc. Waste Management, Inc. See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Schedule of Investments - continued June 30, 2012 Common Stocks - 99.95% - continued Shares Fair Value Information Technology - 19.49% Analog Devices, Inc. $ Ituran Location and Control Ltd. Lexmark International, Inc. - Class A Linear Technology Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. SAIC, Inc. STMicroelectronics N.V. (b) Telecom Corporation of New Zealand Ltd. (a) Materials - 13.96% Newmont Mining Corp. PPG Industries, Inc. Quaker Chemical Corp. RPM International, Inc. Sealed Air Corp. Southern Copper Corp. Telecommunication Services - 9.36% China Mobile Limited (a) Chorus Ltd. (a) (c) 1 7 Rogers Communications, Inc. - Class B Telefonica S.A. (a) Vodafone Group PLC (a) Utilities - 2.24% Entergy Corp. TOTAL COMMON STOCKS (Cost $7,957,149) Money Market Securities - 0.03% Federated Prime Obligations Fund - Institutional Shares, 0.17% (d) TOTAL MONEY MARKET SECURITIES (Cost $2,414) TOTAL INVESTMENTS - LONG - (Cost $7,959,563) - 99.98% $ TOTAL WRITTEN OPTIONS - (Premiums Received $12,399) - (0.05)% $ ) Other assets in excess of liabilities - 0.07% TOTAL NET ASSETS - 100.00% $ All securities held are pledged as collateral for the Fund's line of credit. (a) American Depositary Receipt. (b) New York Registry. (c) Non-income producing. (d) Variable rate security; the rate shown represents the yield at June 30, 2012. See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Schedule of Written Options June 30, 2012 Written Call Options - (0.05)% Outstanding Contracts Fair Value Industrials - (0.05)% Waste Management, Inc. / January 2013 / Strike $35.00 (a) ) $ ) TOTAL WRITTEN CALL OPTIONS (Premiums Received $12,399) - (0.05)% $ ) (a) The call contract has a multiplier of 100 shares. See accompanying notes which are an integral part of these financial statements. IMS Family of Funds Statements of Assets and Liabilities June 30, 2012 IMS Capital IMS Strategic IMS Dividend Value Fund Income Fund Growth Fund Assets Investments in securities: At cost $ $ $ At fair value $ $ $ Dividends receivable Receivable for Fund shares purchased - - Receivable for investments sold Prepaid expenses Interest receivable 8 Reclaims receivable - - Total assets Liabilities Written call options at fair value (premiums received $12,399) - - Payable for investments purchased - - Payable to Advisor (a) Accrued expenses Payable to administrator (a) Payable for Fund shares redeemed Payable to trustees and officers Payable to custodian (a) Line of credit - - Total liabilities Net Assets $ $ $ Net Assets consist of: Paid in capital $ $ $ Accumulated undistributed net investment income (loss) ) Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation (depreciation) on: Investment securities ) ) ) Foreign currency - ) - Written options - - Net Assets $ $ $ Shares outstanding (unlimited number of shares authorized, no par value) Net asset value and offering price per share $ $ $ Redemption price per share (b) $ $ $ (a) See Note 5 in the Notes to the Financial Statements. (b) The redemption price per share reflects a redemption fee of 0.50% on shares redeemed within 90 days of purchase. See accompanying notes which are an integral part of these financial statements. IMS Family of Funds Statements of Operations For the Fiscal Year Ended June 30, 2012 IMS Capital IMS Strategic IMS Dividend Value Fund Income Fund Growth Fund Investment Income Dividend income (net of foreign withholding tax of $0, $ $ $ $15,717 and $15,785, respectively) Interest income Total Income Expenses Investment Advisor fees (a) Administration expenses Transfer agent expenses (a) Registration expenses Audit expenses Custodian expenses (a) CCO expenses Legal expenses Trustee expenses Printing expenses Other expenses (overdraft fees) Pricing expenses Insurance expenses Miscellaneous expenses Line of credit expenses Interest expenses Total expenses Less: Fees waived by Advisor (a) - - ) Net expenses Net Investment Income (Loss) ) Realized & Unrealized Gain (Loss) on Investments: Net realized gain (loss) on investment securities ) ) Change in unrealized appreciation (depreciation) on investment securities and foreign currency ) ) ) Change in unrealized appreciation (depreciation) on options contracts - - Net realized and unrealized gain (loss) on investment securities ) ) ) Net Increase (Decrease) in Net Assets Resulting from Operations $ ) $ ) $ (a) See Note 5 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Statement of Cash Flows For the Fiscal Year Ended June 30, 2012 Increase/(Decrease) in Cash Cash flows from operating activities: Net increase in net assets resulting from operations $ ) Adjustments to reconcile net decrease in net assets from operations to net cash provided by operating activities: Return of capital distributions received from REITs Accretion of discount/Amortization of premium, net ) Purchase of investment securities ) Proceeds from disposition of long term securities Purchases of short term securities, net ) Increase in receivable for investments sold ) Decrease in dividends and interest receivable Increase in prepaid expenses ) Decrease in reclaim receivable Decrease in payable to Advisor ) Decrease in accrued expenses and expenses payable ) Net realized loss on investment securities Change in unrealized appreciation (depreciation) on investments Net cash provided by operating activities Cash flows from financing activities: Proceeds from shares purchased Amount paid for shares redeemed ) Cash distributions paid ) Net cash used in financing activities ) Net change in cash $
